Citation Nr: 1452902	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date later than May 1, 2010, for the reduction of a 100 percent disability rating to a 10 percent disability rating for residuals of lung cancer.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1. In November 2009, the VA RO in Cleveland, Ohio notified the Veteran of a rating decision proposing to reduce the evaluation for service-connected lung cancer from 100 percent to zero percent.

2. A rating decision dated in February 2010 reduced the 100 percent disability rating assigned for the service-connected lung cancer to 10 percent, effective May 1, 2010.

3. The effective date for the reduction of the 100 percent disability rating was the first day of the month after the 60-day period from the date of notice of the final decision.


CONCLUSION OF LAW

The criteria for an effective date later than May 1, 2010, for the reduction of the 100 percent disability rating for residuals of lung cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2014); 38 C.F.R. § 3.105(e) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  A period of 60 days is allowed for response.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. §§ 3.105(e), (i).

This appeal arises from the RO-initiated action to reduce the Veteran's disability rating for lung cancer from 100 percent to zero percent.  In November 2009, the RO sent the Veteran a letter, accompanied by a rating decision proposing the reduction, that notified the Veteran of the proposed action, the basis for that action, and that he could submit evidence to show that a reduction was not warranted.  The RO also informed the Veteran that he could request a personal hearing to present evidence on any important point in his claim.  In a February 2010 rating decision, the RO reduced the disability rating to 10 percent for service-connected residuals of lung cancer, with an effective date of May 1, 2010.  This rating decision set forth all material facts and reasons for reducing the rating assigned for the Veteran's disability from 100 percent to 10 percent.  As such, the Board finds these actions essentially complied with the duties to notify and assist, as well as the timing requirements for effectuating the reduction, as specified in 38 C.F.R. § 3.105.

In this case, the Veteran did not contest the actual reduction in the disability rating assigned for his service-connected residuals of lung cancer.  In fact, the Veteran stated in his February 2010 Notice of Disagreement that he appreciated the decision to only reduce the disability rating to 10 percent.  Rather, the Veteran requested that the effective date for the reduction be changed to July 2010, two months later than the assigned effective date.  The Veteran explained that he was paying for his son's room and board, which ended in June, and that he would not be able to move into a new apartment with subsidized rent until July.  As such, he requested that the RO grant a later effective date for the reduction.  

The Board sympathizes with the Veteran's situation.  However, the RO followed the specific procedural requirements applicable to rating reductions.  The letter notifying the Veteran of the proposed disability rating reduction is dated November 23, 2009.  The notification letter for the rating decision that implemented the reduction is dated February 16, 2010, more than 60 days following the initial notice.  Under 38 C.F.R. §§ 3.105(e), (i), the effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice of the final rating action expires.  Therefore, April 30, 2010 was the last day of the month following the 60-day period from the date of notice, and the effective date of May 1, 2010, is proper.  

The Board notes that the Veteran's arguments essentially constitute a theory of entitlement to equitable relief.  Unfortunately, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Secretary of VA, however, has discretionary equitable power to provide relief, and the Veteran is free to apply to the Secretary of VA and request that he exercise his discretionary authority to grant the claim on an equitable basis.  See 38 U.S.C.A. 
§ 503; see also Darrow v. Derwinski, 2 Vet. App. 303, 304-306 (1992).  


ORDER

Entitlement to an effective date later than May 1, 2010, for the reduction of a 100 percent disability rating to a 10 percent disability for residuals of lung cancer is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


